No. 97-41240
                                   -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 97-41240
                            Summary Calendar


                        UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                 VERSUS

                            BENITO GONZALEZ,

                                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-97-CR-125-3
                      --------------------
                        January 27, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Benito Gonzalez appeals his conviction for conspiracy to

possess with intent to distribute marijuana.          Gonzalez argues that

the evidence was insufficient to convict him.          When the evidence,

both direct     and   circumstantial,   is   viewed    in   the   light   most

favorable to the jury’s verdict, the evidence was sufficient to

convict Gonzalez of each and every element of conspiracy to traffic

in narcotics.    See United States v. Misher, 99 F.3d 664, 668 (5th

Cir. 1996); United States v. Dean, 59 F.3d 1479, 1485 (5th Cir.

1995); United States v. Resio-Trejo, 45 F.3d 907, 910 (5th Cir.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                No. 97-41240
                     -2-

1995).

    AFFIRMED.